 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODNEY CASTRO, Individually and as               No. 2:18-CV-02115-KJM-EFB
      Co-Successors in Interest, et al.,
12
                         Plaintiffs,
13                                                     ORDER
             v.
14
      STATE OF CALIFORNIA, et al.,
15
                         Defendant.
16

17

18                  The parents and children of plaintiffs’ decedent Rodrick Roman Castro, as

19   individuals and co-successors in interest, allege officers with the California Department of

20   Corrections and Rehabilitation (“CDCR”) at Deuel Vocational Institute failed to reasonably

21   monitor and protect Rodrick from other inmates, resulting in his murder. The parent plaintiffs are

22   Rodney Castro and Virginia Castro. The minor children are R.A.C, through guardian ad litem Irene

23   Coronado; J.N.C., through guardian ad litem Erin Chavez; M.C., through guardian ad litem Claudia

24   Silva; and D.R.M., through guardian ad litem Romie Martinez. Plaintiffs brought this action

25   against the State of California, CDCR, Scott Kernan, Kimberly Seibel and CDCR Officer R.

26   Adolfson for violations of various federal and state laws. D.R.M. later dismissed his claims. The

27   parties have agreed to settle their claims. The minor plaintiffs now move for court approval of the

28   /////
                                                      1
 1   agreements. The motions are unopposed. After hearing the motion and for the reasons set forth
 2   below, the court GRANTS the motions.
 3      I.       FACTUAL BACKGROUND
 4                  R.A.C., J.N.C. and M.C. are the minor children of Rodrick Roman Castro, referred
 5   to here as “Rodrick” to distinguish him from other family members. Second Am. Compl. (“SAC”)
 6   ¶¶ 4-6, ECF No. 26. Rodrick was a prisoner at Deuel Vocational Institute (“DVI”), a CDCR
 7   correctional facility located in Tracy, California. Id. ¶¶ 9, 27. Rodrick allegedly suffered from
 8   mental illness and disability that qualified him for disability medical and mental health services in
 9   the state prison system. Id. ¶ 28. The complaint alleges that when Rodrick was transferred from
10   Salinas Valley State Prison to DVI, correctional officers and staff knew or should have known he
11   was at risk of violence due to his cooperation in a criminal investigation. Id. ¶¶ 29-30. On October
12   23, 2017, CDCR Officer R. Adolfson and other correctional staff interviewed Rodrick about alleged
13   drug sales by Rodrick’s former cell-mate at Salinas Valley State Prison. Id. ¶ 32. Rodrick’s
14   cellmate, inmate Martinez, was present at the interview. Id. The following day, Martinez was
15   escorted out of the cell, leaving the cell open and Rodrick alone inside. Within minutes, Rodrick
16   was stabbed to death by other inmates. Id. ¶ 33.
17                  The complaint alleges CDCR failed to adopt and implement policies and practices
18   to mitigate the risk to inmates who cooperate in criminal investigations. Id. ¶¶ 29, 40. The
19   complaint further alleges CDCR officers had an obligation to monitor surveillance cameras that
20   showed suspect inmates planning and orchestrating the attack the night of October 23, 2017, but
21   failed to do so. Id. ¶¶ 34-38. Supervisory correctional officers failed to ensure their subordinates
22   were properly performing their duties. Id. ¶¶ 44-49. Plaintiffs allege these supervisory failures
23   constitute the denial of disability accommodations to Rodrick. Id. ¶ 51. They also allege the
24   supervisory failures constitute deliberate indifference in violation of the Eighth Amendment. Id.
25   ¶¶ 57-58.
26                  Rodrick’s parents, Rodney and Virginia, and his minor children R.A.C., J.N.C. and
27   D.R.M., through their respective guardians ad litem, brought suit on August 1, 2018, alleging two
28   separate violations of 42 U.S.C. § 1983 (deliberate indifference and supervisory liability), a
                                                        2
 1   violation of the ADA, a violation of the Tom Bane Civil Rights Act (Cal. Civ. Code section 52.1),
 2   failure of prison officials to provide medical care in violation of California Government Code
 3   section 845.6 and negligence. Compl., ECF No. 1. Plaintiffs amended their complaint, dropping
 4   the Bane Act claim. See SAC. Minor plaintiff D.R.M. stipulated to dismissal of all claims. Stip.
 5   to Dismiss, ECF No. 32. The remaining parties stipulated to the joinder of an additional minor
 6   plaintiff, M.C. Stip. to Joinder, ECF No. 46. Now, the parties represent that the case has settled
 7   and plaintiffs have filed this motion for approval of a minor’s compromise.
 8           II.    LEGAL STANDARD
 9                    District courts have a duty to protect the interests of minor or incompetent litigants.
10   See Fed. R. Civ. P. 17(c)(2) (requiring a district to “appoint a guardian ad litem—or issue another
11   appropriate order—to protect a minor or incompetent person who is unrepresented in an action”).
12   This special duty requires a district court to “conduct its own inquiry to determine whether the
13   settlement serves the best interests of the minor.” Robidoux v. Rosengren, 638 F.3d 1177, 1181
14   (9th Cir. 2011) (quoting Dacanay v. Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978)); see also E.D.
15   Cal. L. R. 202(b) (“No claim by or against a minor or incompetent person may be settled or
16   compromised absent an order by the Court approving the settlement or compromise.”).
17                    The Ninth Circuit instructs district courts to “limit the scope of their review to the
18   question whether the net amount distributed to each minor plaintiff in the settlement is fair and
19   reasonable, in light of the facts of the case, the minor’s specific claim, and recovery in similar
20   cases.” Robidoux, 638 F.3d at 1181–82. This requires the court to “evaluate the fairness of each
21   minor plaintiff's net recovery without regard to the proportion of the total settlement value
22   designated for adult co-plaintiffs or plaintiffs’ counsel—whose interests the district court has no
23   special duty to safeguard.” Id. at 1182.
24           III.   DISCUSSION
25                    The parties agreed to settle the claims of Rodney and Virginia Castro and R.A.C.,
26   J.N.C. and M.C. for a total of $1,900,000.00. Mot., Ex. A, ECF No. 52-2. The minors’ portion of
27   the settlement is $1,500,000.00. Id.
28   /////
                                                          3
 1                  R.A.C.
 2                  R.A.C.’s portion of the settlement, before attorneys’ fees, is $600,000.00. Mot.,
 3   Decl. of Alexis Galindo (“Galindo Decl.”) ¶ 11, ECF No. 52-1. The law firm of Curd, Galindo &
 4   Smith, LLP is requesting attorneys’ fees of 25 percent. Id. After these fees are deducted, R.A.C.
 5   is due $450,000.00. Mot., Ex. A at 2, ECF No. 52-2. The lump sum of $415,000.00 will be
 6   annuitized through USAA Annuity Services Corporation, to be disbursed tax-free to R.A.C.
 7   between the ages of 18 and 30. Mot., Ex. B, ECF No. 52-3. The remaining $35,000 will be
 8   distributed to his guardian ad litem, Irene Coronado, as custodian for R.A.C. under the California
 9   Uniform Transfer to Minors Act (“UTMA”). Galindo Decl. ¶ 17.
10                  Irene Coronado, R.A.C.’s mother, would use some of the $35,000.00 custodial
11   payment to pay for R.A.C.’s dental and orthodontic bills not covered by insurance. R.A.C. has
12   been diagnosed with epilepsy; the settlement will also pay portions of his neurological medical bills
13   not covered by insurance. Another portion of the settlement would be used for R.A.C. to go to
14   summer basketball camp. Declaration of Irene Coronado (“Coronado Decl.”), Ex. F, ECF No. 52-
15   7. The larger annuitized portion of the settlement is intended to provide funding for college,
16   housing expenses, graduation gifts, funds for business development on college graduation, and
17   eventually, funds for the purchase of a first home. Ex. B; Coronado Decl.
18                  J.N.C.
19                  J.N.C.’s portion of the settlement mirrors that of R.A.C. He is due a gross settlement
20   of $600,000.00, less $150,000.00 in attorneys’ fees. Galindo Decl. ¶ 12; Mot. Ex. A at 2.
21   $400,000.00 of the settlement will be annuitized through USAA. Mot. Ex. C, ECF No. 52-4. The
22   remaining $50,000.00 will be paid to Erin Chavez as custodian for J.N.C. under the California
23   UTMA. Galindo Decl. ¶ 17.
24                  J.N.C.’s mother, Erin Chavez, will use the $50,000.00 custodial payment to pay for
25   a reliable vehicle to help her secure and retain employment to provide for J.N.C., who she raises as
26   a single mother. Declaration of Erin Chavez (“Chavez Decl.”), Ex. F, ECF No. 52-7. J.N.C. suffers
27   from depression since the death of his father, and Ms. Chavez will also use the custodial fund to
28   pay for counseling not covered by insurance. Chavez Decl. J.N.C.’s structured settlement will pay
                                                       4
 1   for his college expenses, as well as a lump sum on graduation and tax-free payments until age 30.
 2   Ex. C, ECF No. 52-4; Chavez Decl.
 3                  M.C.
 4                  M.C.’s portion of the settlement is $300,000.00, less $37,500.00 in attorneys’ fees;
 5   her total after attorneys’ fees is $262,500.00. Galindo Decl. ¶¶ 13, 22. A lump sum of $247,500.00
 6   would be annuitized through USAA and the remaining $15,000.00 would be paid to her mother,
 7   Claudia Silva, to pay expenses for a travelling violin program and private tutoring. Declaration of
 8   Claudia Silva (“Silva Decl.”), Ex. F, ECF No. 52-7. M.C. had no relationship with her father, and
 9   thus receives less than the other minor plaintiffs. Galindo Decl. ¶ 6; Silva Decl.
10              A. Fair and Reasonable
11                  The court finds the proposed settlement is fair and reasonable to all minor plaintiffs.
12   The minor plaintiffs’ injuries are the emotional damage wrought by the loss of a father, as well as
13   the hurt and indignity of the alleged disregard of their father’s rights. M.C.’s settlement is less than
14   the other two minor plaintiffs, but this is reasonable given that she was born two months before her
15   father was incarcerated and had no relationship with him. Silva Decl.
16                  If the matter were to proceed to trial, plaintiffs would encounter several obstacles to
17   recovery. Defendants assert sovereign immunity bars several of plaintiffs’ causes of action. Def.
18   Mot. to Dismiss at 7-8, ECF No. 36-1. The plaintiffs would need to successfully litigate these
19   issues. There are also issues of causation and damages in the case, such as the depth of the
20   relationship between the decedent and his children and the degree to which his absence in their
21   lives was caused by his death in prison, as opposed to his incarceration alone.
22                  Plaintiffs’ counsel notes the risk inherent in litigating civil rights actions. Galindo
23   Decl. ¶¶ 15-16. She asserts jurors are frequently biased against decedent prisoners, particularly if
24   prejudicial information about the decedent’s criminal history or drug use is admitted at trial. Id.
25   Litigating such cases is expensive and they rarely settle for more than nuisance value. Id. Plaintiffs’
26   counsel’s comments ring true in light of similar cases, reviewed below.
27                  In Shaw v. County of San Joaquin, et al., Verdella Shaw sued San Joaquin County
28   for the wrongful death of her son Maurice, alleging deliberate indifference to his mental illness
                                                         5
 1   caused him to commit suicide in the San Joaquin County Jail. Shaw v. County of San Joaquin, et
 2   al., 2:01-cv-01668-MCE-PAN, 2006 Jury Verdicts LEXIS 51423 (E.D. Cal. Sept. 8, 2011). The
 3   prison psychiatrist, Robert Hart, allegedly never personally consulted with or treated Maurice,
 4   reviewing his medical records from afar. Id. At trial, the jury awarded a total verdict of
 5   $858,200.00, and attorneys’ fees of $1,127,935.00. Shaw, 2:01-cv-01668-MCE-PAN, ECF Nos.
 6   292, 312, 363.
 7                    Shaw’s award of attorneys’ fees demonstrates the degree of time and expense
 8   required to litigate a deliberate indifference case. It also demonstrates that the amount of settlement
 9   here is proportional to a roughly analogous case.
10                    In Estate of Gautier v. Hickman, et al., the mother and minor son of Folsom State
11   Prison inmate Jeffrey Gautier sued under § 1983 for prison medical staff’s alleged deliberate
12   indifference to Mr. Gautier’s diabetes. Estate of Gautier v. Hickman, et al., No. 2:07-CV-00390-
13   GGH, 2008 LEXIS 49794 (E.D. Cal. June 27, 2008). Gautier suffered multiple diabetic seizures
14   and swung in and out of a hypoglycemic coma in prison for several months in 2005 and into 2006
15   before he died. The minor son’s gross recovery on settlement was $100,000, with $25,000 due to
16   his attorney. Estate of Gautier, No. 2:07-CV-00390-GGH, ECF No. 89. The magistrate judge who
17   reviewed the settlement found the settlement fair and reasonable, given that the plaintiff’s decedent
18   had been noncompliant with his diabetes treatment regimen on his own, the likelihood of vigorous
19   dispute about the propriety of decedent’s transfer to the state medical facility, and the fact that the
20   decedent would have been separated from his son by incarceration in any event. Estate of Gautier,
21   Mem. on Minor’s Settlement, ECF No. 91.
22                    The minor plaintiffs are recovering much more in this case than the minor plaintiff
23   in Estate of Gautier. Their problems of causation and damages have clear analogs in this case: in
24   both cases, the plaintiffs would have to prove the condition or event that was the immediate cause
25   of the decedent’s death would not have happened but for the failure of prison officials to intervene.
26   In both cases, the minor plaintiffs would have to prove a sufficiently close relationship with their
27   deceased parent, notwithstanding their incarceration, to show that their loss was compensable.
28   /////
                                                         6
 1   Here, it appears the minor plaintiffs’ settlement discounts far less than did the settlement in Gautier
 2   for these factors.
 3                   The proposed disposition of the settlement proceeds is fair as well. The structured
 4   settlement annuities provide a reasonable rate of return and preserve most of the proceeds to fund
 5   major life expenses such as college tuition. J.N.C.’s mother has asked for $15,000 of his immediate
 6   payment to go toward buying her a reliable vehicle so she can get a full-time job. Chavez Decl.
 7   Because she must support J.N.C. for several more years, the court finds this is a reasonable expense.
 8   The parents of all three minors will use the immediate proceeds of the settlement to pay for health
 9   care, educational and extracurricular activity expenses incident to raising each child.
10       IV.     CONCLUSION
11                   The court finds the proposed settlement serves the best interests of each minor
12   plaintiff. Accordingly, the court GRANTS the motion to approve the settlement agreement, ECF
13   No. 52, and ORDERS as follows:
14                   1. The settlement for the benefit of the minors R.A.C., J.N.C., and M.C. against
15                        defendants in the sum of $1,500,000.00, less attorneys’ fees, is approved.
16                        defendants, through counsel, shall prepare and deliver drafts for the partial
17                        settlement proceeds in accordance with paragraphs 3 and 4 of the Settlement and
18                        Agreement and Release, payable as follows:
19                   2. Defendants shall cause to be issued a settlement check in the amount of
20                        $415,000.00 made payable to USAA Annuity Service Corporation, on the
21                        account of minor plaintiff R.A.C. to be used to fund a structured settlement
22                        annuity for R.A.C. (as provided in "Exhibit B", ECF No. 52-3), to be disbursed
23                        to R.A.C. tax-free between the ages of 18 and 30 years old in a total guaranteed
24                        amount of $551,268.48, including the $35,000.00. Defendants or their insurer
25                        will execute a Qualified Assignment and Release document to perfect the
26                        assignment of the periodic payment obligation.
27                   3. Defendants shall cause to be issued a settlement check in the amount of
28                        $35,000.00 made under the California Uniform Transfers to Minors Act,
                                                        7
 1              California Probate Code § 3900 et seq. ("UTMA"), with the following
 2              designation and made payable to: "IRENE CORONADO, as custodian for
 3              R.A.C. under the California Uniform Transfers to Minors Act." Ms. Coronado
 4              shall only use UTMA funds for R.A.C.’s benefit before he reaches age 18, at
 5              which time any remaining funds will vest in R.A.C.’s control and absolute
 6              ownership.
 7           4. Defendants shall cause to be issued a settlement check in the amount of
 8              $400,000.00 made payable to USAA Annuity Services Corporation, on the
 9              account of minor plaintiff J.N.C. to be used to fund a structured settlement
10              annuity for J.N.C. (as provided in "Exhibit C", ECF No. 52-4), to be disbursed
11              to J.N.C. tax-free between the ages of 18 and 30 years old in a total guaranteed
12              amount of $620,981.40 including the $50,000.00. Defendants or their insurer
13              will execute a Qualified Assignment and Release document to perfect the
14              assignment of the periodic payment obligation.
15           5. Defendants shall cause to be issued a settlement check in the amount of
16              $50,000.00 be made under the California Uniform Transfers to Minors Act,
17              California Probate Code §3900 et seq. ("UTMA"), with the following
18              designation and made payable to: "ERIN CHAVEZ, as custodian for J.N.C.
19              under the California Uniform Transfers to Minors Act." Ms. Chavez shall only
20              use UTMA funds for J.N.C.'s benefit before he reaches age 18, at which time
21              any remaining funds will vest in J.N.C.’s control and absolute ownership.
22           6. Defendants shall cause to be issued a settlement check in the amount of
23              $247,500.00 made payable to USAA Annuity Services Corporation, on the
24              account of minor plaintiff M.C. to be used to fund a structured settlement annuity
25              for M.C. (as provided in "Exhibit D," ECF No. 52-5), to be disbursed to M.C.
26              tax-free between the ages of 18 and 30 years old in a total guaranteed amount of
27              $323,508.90 including the $15,000.00. Defendants or their insurer will execute
28   /////
                                               8
 1                  a Qualified Assignment and Release document to perfect the assignment of the
 2                  periodic payment obligation.
 3               7. Defendants shall cause to be issued a settlement check in the amount of
 4                  $15,000.00 be made under the California Uniform Transfers to Minors Act,
 5                  California Probate Code §3900 et seq. ("UTMA"), with the following
 6                  designation and made payable to: "CLAUDIA SILVA, as custodian for M.C.
 7                  under the California Uniform Transfers to Minors Act." Ms. Silva shall only use
 8                  UTMA funds for M.C.’s benefit before she reaches age 18, at which time any
 9                  remaining funds will vest in M.C.’s control and absolute ownership.
10               8. The court directs the Assignee to purchase the annuity contracts on behalf of the
11                  minors as reflected in Exhibit B, C & D from USAA Life Insurance Company,
12                  which is rated A++ Superior, as determined by A.M. Best Company, and AA+
13                  Very Strong by S & P ratings service. USAA Life Insurance Company shall act
14                  as the Guarantor of the Assignee.
15               9. The annuity policies shall provide guaranteed payments to the minor Plaintiffs
16                  as set forth in Exhibit B, C & D to plaintiffs’ motion (ECF Nos. 52-3, 52-4,
17                  52-5).
18               IT IS SO ORDERED.
19   DATED: January 7, 2020.
20

21                                                 UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
                                                    9
